ORDER
Both parties request this Court to issue a writ of certiorari to review the decision of the Court of Appeals in State v. Sumpter, 286 S. C. 150, 332 S. E. (2d) 774 (S. C. App. 1985). We grant the writ as to Petitioner-Respondent’s Questions-1 and II and as to Respondent-Petitioner’s Questions I and II. The writ is denied as to Respondent-Petitioner’s Questions III and IV.
The Appendix shall be docketed as the Transcript of Record as of the date of this order. Petitioner-Respondent shall file eight additional copies of the Appendix by the deadline *259for filing the petitioner’s brief. The materials in the Appendix are not required to be certified copies. Both parties are deemed appellants for purposes of Supreme Court Rule 8, although either may file a respondent’s brief in opposition to the other party’s brief. The parties are directed to file briefs in accordance with Rule 8, except only one original brief and nine copies shall be required. This matter shall proceed in conformity with the Court’s rules.